August 31, 2007


Mr. Robert M. Roach Jr.
Cook & Roach, L.L.P.
201 Lavaca, Suite 717
Austin, TX 78701
Mr. Morris Tabak
Law Offices of Lin & Associates
11205 Bellaire Blvd., Suite B31
Houston, TX 77072

RE:   Case Number:  05-1100
      Court of Appeals Number:  08-04-00200-CV
      Trial Court Number:  2002-63463

Style:      NOEMI GUEVARA
      v.
      CORAZON LABAO FERRER, AN HEIR & ASSIGNEE OF ARTURO LABAO

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Denise       |
|   |Pacheco          |
|   |Mr. Charles      |
|   |Bacarisse        |